DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-8 are pending.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 4/2/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
4.	The drawings have been reviewed and are accepted as being in compliance with the provisions of 37 CFR 1.121.
Priority
5.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No PCT/IL2019/051100, filed on 10/7/2019, and also a certified copy is submitted with the present application.


Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keyngnaert; Peter; et al. (US 20150324469)..
As per Claim 1, Keyngnaert discloses:
A method of searching for similarity between digital visual objects, comprising: 
a) receiving an image of a digital visual object to be examined; (Par [0008], “while at the same time providing trademarks and/or service marks (e.g., word marks, trademark images, logos) that may be phonetically, graphical, semantically, translation, morphological, and/or contextually, similar to the user-provided key terms used to initiate the search.” And par [0009], receiving)  b) applying similarity search on the received image by using one or more of the following similarities aspects: automated tags similarity, image/pixel similarity, text similarity and manual tags similarity; (Par [0072], “The custom and/or proprietary resources can facilitate tagging of words or ngrams of words with specific additional tags like being related to the user specified goods & services terms, being an indication of a company legal form, etc.” and Par [0013], “To determine whether each of the trademarks retrieved from the one or more repositories satisfies a filtering criteria exemplary embodiments can compare each of the trademarks to the text-based input string of the order, generate a similarity score for each of the trademarks in response to the comparison, and compare each of the similarity scores to a similarity score threshold. The trademarks having a similarity score that exceeds the similarity score threshold can be transmitted to the user device.”)).
c) extracting from at least one database stored images of digital visual objects according to said applied similarity search; (Par [0036], “repositories based on the application of visual, semantic, translation, morphological, phonetic, contextual (or any other sutiable methodology that expresses some form of similarity) equivalents and/or similars as described in relation to FIG. 1.”)
d) ordering the extracted images according to each similarity aspect; and (Par [0013-0014], “To determine whether each of the trademarks retrieved from the one or more repositories satisfies a filtering criteria exemplary embodiments can compare each of the trademarks to the text-based input string of the order, generate a similarity score for each of the trademarks in response to the comparison, and compare each of the similarity scores to a similarity score threshold.”)
e) displaying the ordered images of each aspect in a different section. (Par [0135], “images in an arrangement in a graphical user interface displayed by the display device according to the clustering provided by the image clusterer 352. The form of visualization can be online (webpage), report (electronic or printed), graphs or charts, or any other suitable form of visualization.”).

As per Claim 2, the rejection of Claim 1 is incorporated and further Keyngnaert discloses: digital visual objects that have similar main features. (Par [0072], “The custom and/or proprietary resources can facilitate tagging of words or ngrams of words with specific additional tags like being related to the user specified goods & services terms, being an indication of a company legal form, etc.”).

As per Claim 3, the rejection of Claim 1 is incorporated and further Keyngnaert discloses: wherein the image/pixel similarity is configured for catching structural similarities of the digital visual objects. (Par [0132], “The image clusterer 352 includes logic that allows the image clusterer 352 to group related trademark images, identical trademark images, and/or old/newer versions of the same brand logo together based on the metadata and image data so that images sharing common parameters can be displayed together (e.g., next to each other), which cannot be achieved based on processing of the image itself due to potentially large differences between image pixel data of images.”).

As per Claim 4, the rejection of Claim 1 is incorporated and further Keyngnaert discloses: wherein the text similarity configured to order images by the similarity of the text they may contain, to the text in the received image. (Par [0011], “one or more rule bases to process the search order; transform the search order into one or more queries based on execution of the conditional logic…” and par [0014], “the text-based input string of the order can describe a word mark or a trademark image/logo.”)

As per Claim 5, the rejection of Claim 1 is incorporated and further Keyngnaert discloses: wherein the manual tags similarity is configured to allow a user to manually classify a digital image of a visual object with desired tags. (Par [0043], “In some embodiments, the source repositories 190 can include proprietary repositories including enriched metadata that can be generated automatically or manually to improve the search capabilities of the source repositories 190.”).

As per Claim 6, the rejection of Claim 1 is incorporated and further Keyngnaert discloses: wherein the digital visual objects are images of trademarks.  (Par [0008], “while at the same time providing trademarks and/or service marks (e.g., word marks, trademark images, logos) that may be phonetically, graphical, semantically, translation, morphological, and/or contextually, similar to the user-provided key terms used to initiate the search.”)

As per Claim 7, Keyngnaert discloses: 
A system of searching for similarity between digital visual objects, comprising: a) at least one processor; and b) a memory comprising computer-readable instructions which when executed by the at least one processor causes the processor to execute similarity search engine, wherein the similarity search engine: (Par  [0045], “search engine” and par [0146], Memory 506 may include a computer system memory or random access memory”)
I. receives an image of a digital visual object to be examined; (Par [0008], “while at the same time providing trademarks and/or service marks (e.g., word marks, trademark images, logos) that may be phonetically, graphical, semantically, translation, morphological, and/or contextually, similar to the user-provided key terms used to initiate the search.” And par [0009], receiving)
Il. applies similarity search on the received image by using one or more of the following similarities aspects: automated tags similarity, image/pixel similarity, text similarity and manual tags similarity; (Par [0013], “To determine whether each of the trademarks retrieved from the one or more repositories satisfies a filtering criteria exemplary embodiments can compare each of the trademarks to the text-based input string of the order, generate a similarity score for each of the trademarks in response to the comparison, and compare each of the similarity scores to a similarity score threshold. The trademarks having a similarity score that exceeds the similarity score threshold can be transmitted to the user device.”)
Vl. extracts from at least one database stored images of digital visual objects according to said applied similarity search; (Par [0014], “extracting one or more low level codes associated with trademark images stored in the one or more repositories based on executing the identified rules; and forming the one or more queries based on the low level codes…”)
IV. orders the extracted images according to each similarity aspect; and (Par [0036], “repositories based on the application of visual, semantic, translation, morphological, phonetic, contextual (or any other sutiable methodology that expresses some form of similarity) equivalents and/or similars as described in relation to FIG. 1.”)
V. displays the ordered images of each aspect in a different section.  (Par [0040], “ which can be used by the user devices 104a-b to render content of the GUIs 108 on the display device”).

As per Claim 8, Keyngnaert discloses: A non-transitory computer-readable medium comprising instructions which when executed by at least one processor causes the processor to perform the method of claim 1. (Par [0037]).

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Stading et al (US  20110047166) relates to SYSTEM AND METHODS OF RELATING TRADEMARKS AND PATENT DOCUMENTS, automatically defining one or more associations between a trademark record and a patent document and storing the one or more associations as mappings between trademarks and patent documents.
Musgrove et al (US  20110047166) relates to METHOD AND APPARATUS FOR AUTOMATED TAG GENERATION FOR DIGITAL CONTENT, The generated tags describe the digital content, and may be used as topics for the content to organize, retrieve, and process the content. The tag generation begins by accessing content from a content collection unit and a tags candidate tag database unit, which are then processed using techniques from computational linguistics in a multi-pass process that generates sets of tags, then refines and normalizes them. Finally, scores are generated and stored along with the tags.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158. The examiner can normally be reached M-F 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre M Vital can be reached on (571) 272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELICA RUIZ/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        May 21, 2022